              Case 19-33937-KRH                           Doc 16            Filed 08/19/19 Entered 08/19/19 15:44:24                                                 Desc Main
                                                                           Document      Page 1 of 55
 Fill in this information to identify your case:

 Debtor 1                   Jaki Rashed Clanton
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF VIRGINIA

 Case number           19-33937
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $                3,631.98

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $                3,631.98

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              37,169.00


                                                                                                                                     Your total liabilities $                 37,169.00


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                2,703.13

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                2,803.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
          Case 19-33937-KRH                           Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                         Desc Main
                                                                     Document      Page 2 of 55
 Debtor 1      Jaki Rashed Clanton                                                        Case number (if known) 19-33937

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $           4,129.33


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            16,193.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             16,193.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 19-33937-KRH                        Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                   Desc Main
                                                                     Document      Page 3 of 55
 Fill in this information to identify your case and this filing:

 Debtor 1                   Jaki Rashed Clanton
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:             EASTERN DISTRICT OF VIRGINIA

 Case number           19-33937                                                                                                                      Check if this is an
                                                                                                                                                     amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                               12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
         Yes. Describe.....

                                         Furniture                                                                                                             $425.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
Official Form 106A/B                                                      Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-33937-KRH                                      Doc 16               Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                                                      Document      Page 4 of 55
 Debtor 1         Jaki Rashed Clanton                                                                                         Case number (if known)   19-33937

        Yes. Describe.....

                                            1 TV 2 Computers 1 Cell Phone                                                                                                $700.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Clothing                                                                                                                     $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $1,325.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                      $46.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
           Case 19-33937-KRH                            Doc 16        Filed 08/19/19 Entered 08/19/19 15:44:24                                Desc Main
                                                                     Document      Page 5 of 55
 Debtor 1         Jaki Rashed Clanton                                                                             Case number (if known)   19-33937
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                          17.1.    Checking                     VARO                                                                             $4.90



                                          17.2.    Spending                     Chime                                                                            $1.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                Institution name:

                                          401(k)                                John Hancock/The Trustees of ASGCO
                                                                                Manufacturing, Inc. 401(k) Plan                                            $1,155.08


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

Official Form 106A/B                                                     Schedule A/B: Property                                                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-33937-KRH                              Doc 16            Filed 08/19/19 Entered 08/19/19 15:44:24                                              Desc Main
                                                                           Document      Page 6 of 55
 Debtor 1        Jaki Rashed Clanton                                                                                             Case number (if known)        19-33937

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                                                  Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          Wages garnished by Chesterfield Federal Credit Union                                                                 $1,100.00


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $2,306.98


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
            Case 19-33937-KRH                                Doc 16             Filed 08/19/19 Entered 08/19/19 15:44:24                                             Desc Main
                                                                               Document      Page 7 of 55
 Debtor 1         Jaki Rashed Clanton                                                                                                   Case number (if known)   19-33937

       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                         $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                         $0.00
 56. Part 2: Total vehicles, line 5                                                                                 $0.00
 57. Part 3: Total personal and household items, line 15                                                        $1,325.00
 58. Part 4: Total financial assets, line 36                                                                    $2,306.98
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $3,631.98             Copy personal property total               $3,631.98

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $3,631.98




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
              Case 19-33937-KRH                       Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                              Desc Main
                                                                     Document      Page 8 of 55
 Fill in this information to identify your case:

 Debtor 1                 Jaki Rashed Clanton
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           19-33937
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Furniture                                                           $425.00                                  $425.00     Va. Code Ann. § 34-26(4a)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      1 TV 2 Computers 1 Cell Phone                                       $700.00                                  $700.00     Va. Code Ann. § 34-26(4a)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothing                                                            $200.00                                  $200.00     Va. Code Ann. § 34-26(4)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Cash                                                                 $46.00                                   $46.00     Va. Code Ann. § 34-4
      Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Checking: VARO                                                        $4.90                                     $4.90    Va. Code Ann. § 34-4
      Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-33937-KRH                         Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                 Desc Main
                                                                     Document      Page 9 of 55
 Debtor 1    Jaki Rashed Clanton                                                                         Case number (if known)     19-33937
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Spending: Chime                                                        $1.00                                     $1.00       Va. Code Ann. § 34-4
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): John Hancock/The Trustees                                $1,155.08                                  $1,155.08        Va. Code Ann. § 34-34
     of ASGCO Manufacturing, Inc. 401(k)
     Plan                                                                                  100% of fair market value, up to
     Line from Schedule A/B: 21.1                                                          any applicable statutory limit

     Wages garnished by Chesterfield                                  $1,100.00                                  $1,100.00        Va. Code Ann. § 34-4
     Federal Credit Union
     Line from Schedule A/B: 35.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-33937-KRH                       Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                          Desc Main
                                                                     Document     Page 10 of 55
 Fill in this information to identify your case:

 Debtor 1                 Jaki Rashed Clanton
                          First Name                        Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name           Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           19-33937
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-33937-KRH                       Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                              Desc Main
                                                                     Document     Page 11 of 55
 Fill in this information to identify your case:

 Debtor 1                   Jaki Rashed Clanton
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number            19-33937
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Chesterfield Federal C                                  Last 4 digits of account number         0100                                                      $11,794.00
              Nonpriority Creditor's Name
                                                                                                              Opened 06/15 Last Active
              6737 Public Safety Way                                  When was the debt incurred?             4/20/16
              Chesterfield, VA 23832
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   2007 Acura: Repossessed 2016




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              53815                                                Best Case Bankruptcy
          Case 19-33937-KRH                           Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                          Desc Main
                                                                     Document     Page 12 of 55
 Debtor 1 Jaki Rashed Clanton                                                                            Case number (if known)         19-33937

 4.2      Dept of Ed / Navient                                       Last 4 digits of account number       1003                                                 $4,677.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                                                                Opened 10/16 Last Active
          Po Box 9635                                                When was the debt incurred?           6/30/19
          Wilkes Barr, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.3      Dept of Ed / Navient                                       Last 4 digits of account number       1008                                                 $3,657.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                                                                Opened 10/15 Last Active
          Po Box 9635                                                When was the debt incurred?           6/30/19
          Wilkes Barr, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.4      Dept of Ed / Navient                                       Last 4 digits of account number       1008                                                 $2,317.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                                                                Opened 10/15 Last Active
          Po Box 9635                                                When was the debt incurred?           6/30/19
          Wilkes Barr, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-33937-KRH                           Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                          Desc Main
                                                                     Document     Page 13 of 55
 Debtor 1 Jaki Rashed Clanton                                                                            Case number (if known)         19-33937

 4.5      Dept of Ed / Navient                                       Last 4 digits of account number       0212                                                 $2,283.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                                                                Opened 02/18 Last Active
          Po Box 9635                                                When was the debt incurred?           6/30/19
          Wilkes Barr, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.6      Dept of Ed / Navient                                       Last 4 digits of account number       1003                                                 $2,197.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                                                                Opened 10/16 Last Active
          Po Box 9635                                                When was the debt incurred?           6/30/19
          Wilkes Barr, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational
 4.7      Dept of Ed / Navient                                       Last 4 digits of account number       0212                                                 $1,062.00
          Nonpriority Creditor's Name
          Attn: Claims Dept                                                                                Opened 02/18 Last Active
          Po Box 9635                                                When was the debt incurred?           6/30/19
          Wilkes Barr, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Educational




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-33937-KRH                          Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                          Desc Main
                                                                     Document     Page 14 of 55
 Debtor 1 Jaki Rashed Clanton                                                                             Case number (if known)          19-33937

 4.8       Medical Data Systems Inc                                  Last 4 digits of account number        5551                                                $8,913.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy Dept                                                                            Opened 8/24/18 Last Active
           2001 9th Ave Ste 312                                      When was the debt incurred?            11/17
           Vero Beach, FL 32960
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                           Collection Attorney Southside Regional
               Yes                                                        Other. Specify   Medical Cen

 4.9       United Consumers Inc                                      Last 4 digits of account number        2297                                                   $269.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy Dept                                                                            Opened 06/18 Last Active
           Po Box 4466                                               When was the debt incurred?            11/17
           Woodbridge, VA 22192
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                           Collection Attorney Radiology Associates
               Yes                                                        Other. Specify   Of Richmo

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                 Total Claim
                        6f.    Student loans                                                                 6f.       $                      16,193.00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that             6g.       $

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-33937-KRH                           Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                                     Document     Page 15 of 55
 Debtor 1 Jaki Rashed Clanton                                                                        Case number (if known)   19-33937
                              you did not report as priority claims                                                                 0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                   0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $              20,976.00

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $              37,169.00




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-33937-KRH                        Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                                      Document     Page 16 of 55
 Fill in this information to identify your case:

 Debtor 1                  Jaki Rashed Clanton
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF VIRGINIA

 Case number           19-33937
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-33937-KRH                          Doc 16           Filed 08/19/19 Entered 08/19/19 15:44:24               Desc Main
                                                                         Document     Page 17 of 55
 Fill in this information to identify your case:

 Debtor 1                   Jaki Rashed Clanton
                            First Name                            Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                            Middle Name         Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF VIRGINIA

 Case number           19-33937
 (if known)                                                                                                                     Check if this is an
                                                                                                                                amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




    3.2                                                                                                 Schedule D, line
                Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 19-33937-KRH                    Doc 16    Filed 08/19/19 Entered 08/19/19 15:44:24                                Desc Main
                                                           Document     Page 18 of 55


Fill in this information to identify your case:

Debtor 1                      Jaki Rashed Clanton

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-33937                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Service Technician
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       ASGCO Manufacturing Inc.

       Occupation may include student        Employer's address
                                                                   2371 Lanier Rd
       or homemaker, if it applies.
                                                                   Rockville, VA 23146

                                             How long employed there?         1.5 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,129.33        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,129.33               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-33937-KRH               Doc 16       Filed 08/19/19 Entered 08/19/19 15:44:24                                 Desc Main
                                                       Document     Page 19 of 55

Debtor 1    Jaki Rashed Clanton                                                                  Case number (if known)    19-33937


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,129.33       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        907.90       $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $        333.47       $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
     5e.    Insurance                                                                     5e.        $        184.83       $               N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
     5g.    Union dues                                                                    5g.        $          0.00       $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,426.20       $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,703.13       $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,703.13 + $           N/A = $          2,703.13
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         2,703.13
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                    page 2
       Case 19-33937-KRH                      Doc 16         Filed 08/19/19 Entered 08/19/19 15:44:24                                 Desc Main
                                                            Document     Page 20 of 55


Fill in this information to identify your case:

Debtor 1                 Jaki Rashed Clanton                                                               Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-33937
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             905.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            40.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 19-33937-KRH                      Doc 16        Filed 08/19/19 Entered 08/19/19 15:44:24                                        Desc Main
                                                           Document     Page 21 of 55

Debtor 1     Jaki Rashed Clanton                                                                       Case number (if known)      19-33937

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                                 0.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                 0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               100.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               500.00
8.    Childcare and children’s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                                40.00
10.   Personal care products and services                                                                    10.   $                               110.00
11.   Medical and dental expenses                                                                            11.   $                                70.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 240.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                 100.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                                 0.00
      15b. Health insurance                                                                                15b.    $                                 0.00
      15c. Vehicle insurance                                                                               15c.    $                               130.00
      15d. Other insurance. Specify: Renter's Insurance                                                    15d.    $                                12.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.    $                                  0.00
      17b. Car payments for Vehicle 2                                                                      17b.    $                                  0.00
      17c. Other. Specify:                                                                                 17c.    $                                  0.00
      17d. Other. Specify:                                                                                 17d.    $                                  0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).      18. $                                                     0.00
19.   Other payments you make to support others who do not live with you.                       $                                                  180.00
      Specify: Dues for brother's AAU Football Program                                     19.
             Mother's elecricity bill                                                      19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                      0.00
    20b. Real estate taxes                                                               20b. $                                                      0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                      0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                      0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                      0.00
21. Other: Specify:   Payment to cousin for use of vehicle                                 21. +$                                                  316.00
    E-cigarrettes                                                                              +$                                                   60.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     2,803.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     2,803.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,703.13
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,803.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 -99.87

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 19-33937-KRH                       Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                         Desc Main
                                                                     Document     Page 22 of 55




 Fill in this information to identify your case:

 Debtor 1                    Jaki Rashed Clanton
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number              19-33937
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Jaki Rashed Clanton                                                   X
              Jaki Rashed Clanton                                                       Signature of Debtor 2
              Signature of Debtor 1

              Date       August 19, 2019                                                Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-33937-KRH                       Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                              Desc Main
                                                                     Document     Page 23 of 55


 Fill in this information to identify your case:

 Debtor 1                  Jaki Rashed Clanton
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           19-33937
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                            Dates Debtor 2
                                                                 lived there                                                                   lived there
        101 Bumblebee Road                                       From-To:                      Same as Debtor 1                                   Same as Debtor 1
        Mc Henry, MD 21541                                       9/2015-6/2017                                                                 From-To:



        16409 Courthouse Rd                                      From-To:                      Same as Debtor 1                                   Same as Debtor 1
        Dinwiddie, VA 23841                                      6/2017-8/2017                                                                 From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-33937-KRH                          Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                               Desc Main
                                                                     Document     Page 24 of 55
 Debtor 1      Jaki Rashed Clanton                                                                         Case number (if known)   19-33937


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $24,776.00            Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For last calendar year:                              Wages, commissions,                       $33,672.00            Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                       $22,601.00            Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-33937-KRH                          Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                Desc Main
                                                                     Document     Page 25 of 55
 Debtor 1      Jaki Rashed Clanton                                                                         Case number (if known)    19-33937


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Chesterfield Federal Credit Union                         Garnishment                Chesterfield General                        Pending
       v. Jaki Rashed Clanton                                                               District                                    On appeal
       GV16020433-02                                                                        P. O. Box 144
                                                                                                                                        Concluded
                                                                                            Chesterfield, VA 23832
                                                                                                                                     Released

       WAS Holdings LLC v. Jaki Rashed                           Unlawful Detainer          Petersburg General District                 Pending
       Clanton                                                                              Court                                       On appeal
       GV18006752-00                                                                        35 East Tabb Street
                                                                                                                                        Concluded
                                                                                            Petersburg, VA 23803
                                                                                                                                     Case Dismissed

       WAS Holdings LLC v. Jaki Rashed                           Unlawful Detainer          Petersburg General District                 Pending
       Clanton                                                                              Court                                       On appeal
       GV19003666-00                                                                        35 East Tabb St
                                                                                                                                        Concluded
                                                                                            Petersburg, VA 23803
                                                                                                                                     Case Dismissed


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-33937-KRH                          Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                  Desc Main
                                                                     Document     Page 26 of 55
 Debtor 1      Jaki Rashed Clanton                                                                         Case number (if known)    19-33937


       Creditor Name and Address                                 Describe the Property                                        Date                     Value of the
                                                                                                                                                          property
                                                                 Explain what happened
       Chesterfield Federal C                                    Wages                                                        06/2019 -                  $1,100.00
       6737 Public Safety Way                                                                                                 08/2019
       Chesterfield, VA 23832                                        Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was               Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                   Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                        Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your        Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                             lost
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 19-33937-KRH                          Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                  Desc Main
                                                                     Document     Page 27 of 55
 Debtor 1      Jaki Rashed Clanton                                                                         Case number (if known)    19-33937


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Throop Law P.C.                                                Filing Fee and Credit Report                            7/26/2019                     $375.00
       530 E Main Street STE 1020
       Richmond, VA 23219
       stephen@throoplaw.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                           Date Transfer was
                                                                                                                                                  made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was               Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,              before closing or
       Code)                                                                                                            moved, or                           transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-33937-KRH                          Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                   Desc Main
                                                                     Document     Page 28 of 55
 Debtor 1      Jaki Rashed Clanton                                                                               Case number (if known)   19-33937


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                                 have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                         have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-33937-KRH                          Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                             Desc Main
                                                                     Document     Page 29 of 55
 Debtor 1      Jaki Rashed Clanton                                                                         Case number (if known)   19-33937


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                    Court or agency                      Nature of the case                    Status of the
        Case Number                                                   Name                                                                       case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Jaki Rashed Clanton
 Jaki Rashed Clanton                                                      Signature of Debtor 2
 Signature of Debtor 1

 Date      August 19, 2019                                                Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-33937-KRH                       Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24               Desc Main
                                                                     Document     Page 30 of 55

 Fill in this information to identify your case:

 Debtor 1                 Jaki Rashed Clanton
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           19-33937
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                     No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 19-33937-KRH                          Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                            Desc Main
                                                                     Document     Page 31 of 55

 Debtor 1      Jaki Rashed Clanton                                                                    Case number (if known)    19-33937

     name:                                                                  Retain the property and redeem it.                          Yes
                                                                            Retain the property and enter into a
     Description of                                                         Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:



 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Jaki Rashed Clanton                                                      X
       Jaki Rashed Clanton                                                              Signature of Debtor 2
       Signature of Debtor 1

       Date        August 19, 2019                                                  Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 19-33937-KRH                           Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                  Desc Main
                                                                     Document     Page 32 of 55
                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      Jaki Rashed Clanton                                                                            Case No.     19-33937
                                                                                  Debtor(s)                Chapter      7


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR


1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
       compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
       bankruptcy case is as follows:
         For legal services, I have agreed to accept                                                   $                  2,400.00
         Prior to the filing of this statement I have received                                         $                       0.00
         Balance Due                                                                                   $                  2,400.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify)

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify)

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached. 25% of all fees collected
            shared with National Access


5.     In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
       a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d. Other provisions as needed:
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following services:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 19-33937-KRH                          Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                Desc Main
                                                                     Document     Page 33 of 55
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 19, 2019                                                            /s/ Stephen Leigh Flores
     Date                                                                       Stephen Leigh Flores 92900
                                                                                Signature of Attorney

                                                                                Throop Law P.C.
                                                                                Name of Law Firm
                                                                                530 E Main Street STE 1020
                                                                                Richmond, VA 23219
                                                                                804-299-5222 Fax: 804-299-5202



                                     For use in Chapter 13 Cases where Fees Requested Not in Excess of $5,296
                                                     (For all Cases Filed on or after 01/01/2019)
                        NOTICE TO DEBTOR(S), STANDING CHAPTER 13 TRUSTEE AND UNITED
                                               STATES TRUSTEE
                             PURSUANT TO LOCAL BANKRUPTCY RULE 2016-1(C) AND
                                         CLERK’S CM/ECF POLICY 9

            Notice is hereby given that pursuant to Local Bankruptcy Rule 2016-1(C), you must file an objection with the court to the fees requested
 in this disclosure of compensation opposing said fees in their entirety, or in a specific amount, no later than the last day for filing objections to
 confirmation of the chapter 13 plan.

                                                                        PROOF OF SERVICE
           The undersigned hereby certifies that on this date the foregoing Notice was served upon the debtor(s), the standing Chapter 13 trustee,
 and U. S. trustee pursuant to Local Bankruptcy Rule 2016-1(C) and the Clerk’s CM/ECF Policy 9, either electronically or in paper form (first class
 mail).

     Date
                                                                                     Signature of Attorney




[2030edva ver. 01/19]
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 34 of 55


                                ACCOUNTS RECEIVABLE FACTORING AGREEMENT

                    THIS ACCOUNTS RECEIVABLE FACTORING AGREEMENT (this “Agreement”) is
            made by and between NATIONAL ACCESS, LLC, a Utah Limited Liability Company
            (“Lender”) and Throop Law, P.C., a Virginia Corporation, and is effective on the date the
            Lender signs this Agreement, which is indicated below its signature (the “Effective Date”).
            Lender and Borrower may each be referred to hereafter individually as a “Party” and
            collectively as the “Parties.”

                                                                   Recitals

                    A.      WHEREAS, Borrower represents numerous debtors and/or clients, each a client
            (collectively, “Client”) in connection with driving under the influence proceedings (“DUI”),
            family law matters, immigration, misdemeanors, and/or federal bankruptcy filings &
            proceedings; and

                  B.      WHEREAS, Borrower desires to obtain financing from the Lender to be used for
            Borrower’s general business purposes.

                                                                 Agreement

                   NOW, THEREFORE, in consideration of the covenants and promises contained herein
            and for other good and valuable consideration, the receipt and sufficiency of which are hereby
            acknowledged, Borrower and Lender hereby agree as follows:

                    1.     Loan. During the Term, and with respect to the terms and conditions stated in
            this Agreement, the Lender shall advance to Borrower, from time to time, up to an aggregate of
            Three Hundred Thousand Dollars ($300,000.00), (the “Loan”), against valid accounts
            receivables of Borrower assigned to Lender in an amount up to $400.000 (the “Contract Ceiling
            Amount”). Funds will be advanced in the ratio of a 75% advance rate (the “Advance Rate”)
            against the face value of assigned accounts receivable (the “Contract Face Value”). All money
            lent by Lender is to be paid by Borrower in lawful money of the United States of America.

                             1.1       Review Fee. The Borrower shall pay National Access a fee of $25 for the
                                       review and processing of each uploaded Engagement. The Review Fee
                                       shall be paid out of each funded Engagement.

                             1.2       Initial Sign On Fee. The Borrower shall pay National Access, a one-time
                                       fee of $_________, for loading Borrower’s details into the National
                                       Access system. This one-time set-up fee is to be paid out of Borrower’s
                                       initial Engagement advance.

                   2.     Acceptance of Engagements. On a weekly basis, or dependent on Borrower’s
            needs and agreed by Company, Borrower shall submit to the Lender all new Engagements for
            which Borrower wishes to obtain financing hereunder (each, an “Engagement” and collectively,
            the “Factored A/R”), together with required documentation as required on the Lender’s online



                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      1
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 35 of 55


            portal (e.g., pay stubs of each such client, etc.). Each such engagement will be made on a flat fee
            arrangement and represents a draw. The Lender will review each engagement and under
            Lender’s discretion will decide whether to accept and finance such engagement on the terms
            contained herein. In the event the Lender agrees to advance capital against any such
            engagement, the Lender will advance to Borrower an amount equal to the Advance Rate, less the
            Review Fee and amounts for building up or maintaining the Escrow, as needed and set forth in
            Section 3 below.

                    3.      Escrow. Lender will withhold an additional five percent (5%) from all advances
            (“Establishment”) to Borrower and deposit such amounts in escrow until a minimum $5,000
            escrow balance has been established for each $100,000 of Contract Face Value advanced (the
            “Escrow”). The Escrow balance is to be used for all costs and expenses incurred by National
            Access arising from default, late payment, application of default interest, or any other fees
            associated with collecting on any assigned Engagement, such adjustments may be done on a
            monthly reconciliation basis, or as needed. Borrower shall shall keep and maintain a minimum
            Escrow balance of $5,000 after Establishment through necessary withholdings by Lender.
            Lender shall be able to withdraw from Escrow the imputed interest payments due hereunder, as
            well as any merchant or other service processing fees and expenses (such as wire transfer fees,
            credit card fees, insufficient funds fees, etc.) it incurs in connection with payment processing on
            behalf of Borrower, including reconciliation for non-payment. Should Borrower have the
            required Escrow balance, post Establishment, National Access shall advance 75% on future
            Engagements, less fees. For example, if Lender has advanced funds against $325,000 in Contract
            Face Value, then the Escrow would be $15,000 ($5,000 for each $100,000 in Contract Face
            Value). In the event this Agreement is terminated by Lender, Borrower shall be required to
            return to Lender any balance that remains in Escrow after all Engagements submitted by
            Borrower have finally settled. Lender reserves the right to increase the Escrow amount up to
            10% of the contract value with 30 days written notice.

                    4.     Term; Exclusivity. Throughout the term of this Agreement, Lender agrees to act
            as an accounts receivable lending party to Borrower, and Borrower agrees that it will not use any
            other accounts receivable lenders other than National Access, LLC. Borrow agrees that it will not
            open any other competing lines of credit without the approval of Lender. The initial term of this
            Agreement shall commence on the Effective Date and shall continue for one (1) year unless
            earlier terminated by either party in accordance with this Agreement. In the event that neither
            party delivers not less than ninety (90) days advance written notice prior to the end of the then
            applicable term of its intent to not renew this Agreement, this Agreement shall automatically
            renew for another one (1) year. Notwithstanding the foregoing, for so long as there remains any
            amount owing hereunder, Borrower shall not have the right to terminate this Agreement or
            prevent any renewal of the term hereof.

                     5.      Engagement Agreement. Borrower does hereby affirm, represent and warrant
            that (i) the engagement agreement between Borrower and each Client discloses the existence or
            potential existence of this Agreement, (ii) Client has been provided an opportunity to ask
            Borrower questions regarding this Agreement, (iii) Borrower has answered all such questions to
            Client’s satisfaction, and (iv) Client has consented in writing to Borrower’s disclosure of the
            Client’s file to Lender. Borrower does hereby acknowledge and agree that Lender may and shall



                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      2
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 36 of 55


            rely on the representations and warranties contained in this Section 5. In the event any of the
            above is untrue, Borrower shall hold Lender harmless and indemnify Lender from any and all
            losses reasonably related thereto, including attorneys’ fees, court costs and all other expenses.
            Notwithstanding the foregoing, Lender shall have the right to approve of Borrower’s form
            engagement agreement. Borrower shall notify Lender of any changes made thereto.

            For example, such engagement agreement may contain language such as the following:

                     “You acknowledge and agree that we may borrow or receive an advance of funds
                     from a third party lender or an accounts receivable factor to pay certain of the
                     costs associated with the legal engagement contemplated hereby. You also agree
                     that for administrative convenience you may be required to remit payment
                     hereunder to such third party lender or National Access upon receipt of notice
                     from us or such party.”

                    6.      Place of Performance. The place of performance of all obligations of Borrower
            and Lender shall be Salt Lake City, Utah. Lender shall have five (5) business days from the time
            it receives a signed copy of this Agreement from Borrower (the “Acceptance Deadline”) to
            accept Borrower’s offer to enter into the Agreement. If Lender does not notify Borrower of its
            acceptance before the Acceptance Deadline, then Borrower’s offer shall automatically lapse. For
            the avoidance of doubt, this Agreement shall not be deemed effective until such time as Lender
            executes this Agreement at its principal office in Salt Lake City, Utah (the “Principal Office”).
            Thereafter, all loan proceeds shall be disbursed to Borrower from Lender’s bank located in the
            State of Utah. All payments due and owing hereunder to Lender shall be paid at the Principal
            Office. For the avoidance of doubt, all payments due and owing hereunder to Lender shall be
            deemed to have been paid at the Principal Office when (a) such payments are either received in
            Lender’s bank account in Utah or delivered to Lender at the Principal Office, and (b) if payment
            is made via electronic transfer, Borrower delivers notice of the initiation of such transfer to
            Lender via electronic mail, facsimile or otherwise. Lender shall deliver to Borrower an electronic
            mail address, facsimile number or other delivery information as requested by Borrower in order
            to comply with this Section 6.

                    7.     Default; Remedies. This Agreement shall be in default upon the happening of
            any one of the following events: (1) Borrower shall breach any representation, warranty or
            covenant of the Borrower set forth herein and/or any other document, agreement or instrument
            executed and delivered in connection herewith; (2) Borrower defaults in the performance of any
            other obligation to the Lender; (3) insolvency of Borrower or the commencement of any
            proceeding by or against Borrower for any relief under any bankruptcy or insolvency laws, or
            any laws relating to the relief of debtors, readjustments of indebtedness, reorganization,
            compositions or extensions; or (4) default of any term or condition contained in this Agreement
            or in any other agreement given in connection with this Agreement. In the event of any default,
            Lender may, at its option, declare the entire unpaid principal balance, together with any other
            charges, including Lender’s reasonable attorney’s fees, to be immediately due and payable.
            Lender's remedies shall be cumulative with any and all other remedies available to it at law or in
            equity. Borrower waives any right to protest, presentment, notice, dishonor, notice of dishonor,
            or demand. Lender may delay enforcing any of its rights under this Agreement without losing or



                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      3
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 37 of 55


            waiving them. Lender's waiver of any default shall not constitute a waiver of any subsequent
            default.
                                     a. Default Interest rate. At the time an engagement is accepted, it
                         shall be with an approved payment authorization form which includes a scheduled
                         repayment plan, establishing the payment dates for the repayment of the Contract
                         Face Value. In the event late payments occur, default interest shall accrue on the
                         late balance at the default interest rate of 0.15% per day. Default interest may be
                         offset by Lender against the Escrow.

                    8.      Recourse. In the event of Default, Lender shall have no recourse to any of
            Client’s assets. Lender has not extended nor will extend a loan or credit to Borrower’s Clients.
            All money borrowed is exclusively a debt of Borrower. Therefore, Lender’s recovery shall be
            limited to the terms of this Agreement and Lender shall look exclusively to Borrower and
            Borrower’s assets for recovery. Furthermore, notwithstanding anything to the contrary in this
            Agreement, in the event of any Default resulting in Lender needing to exercise its rights as a
            secured creditor, Lender agrees to first look to satisfy any amounts owing hereunder from receipt
            of payment related to the Factored A/R. Once Lender has done so, Lender may then seek
            remuneration from other collateral of Borrower.

                    9.      Confidentiality. Each party shall treat and hold as confidential all information
            related to this Agreement, including the existence of the Agreement itself, or concerning the
            businesses and affairs of the parties that is not already generally available to the public
            (“Confidential Information”), refrain from using any of the Confidential Information except in
            connection with this Agreement, and deliver promptly to the other party or destroy, at the request
            and option of such other party, all tangible embodiments (and all copies) of the Confidential
            Information which are in his/her or its possession. In the event that a party or any of the party’s
            members is requested or required (by oral request for information or documents in any legal
            proceeding, interrogatory, subpoena, civil investigative demand, or similar process) to disclose
            any Confidential Information, that such party will notify the other party promptly of the request
            or requirement so that the other party may seek an appropriate protective order or waive
            compliance with the provisions of this Section 9. If, in the absence of a protective order or the
            receipt of a waiver hereunder, the party or the party’s members are, on the advice of counsel,
            compelled to disclose any Confidential Information to any tribunal or else stand liable for
            contempt, the party or the party’s members, shareholders or partners (as the case may be) may
            disclose the Confidential Information to the tribunal; provided, however, that the party and the
            party’s members, shareholders or partners shall use their reasonable best efforts to first obtain, at
            the reasonable request of the other party, an order or other assurance that confidential treatment
            will be accorded to such portion of the Confidential Information required to be disclosed as the
            other party shall designate.

                    10.    Special Rights. Borrower does hereby agree that Lender may (i) provide written
            notice, authenticated by Borrower, to Client that all amounts owed to Borrower by Client are
            payable only to Lender, (ii) instruct Client to make payment on such invoices due from Client
            either to Lender’s mailing address or to one of Lender’s bank accounts, as Lender may determine
            from time to time in writing, (iii) take all necessary steps so that payments and remittance
            information are directed to Lender, and (iv) take such other action as Lender may reasonably



                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      4
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 38 of 55


            request in connection with, or to further, any of the foregoing. Borrower does hereby
            acknowledge, understand and agree that Lender may at any time in its sole discretion also take
            any of the foregoing actions and/or verify that Borrower has taken any of the foregoing actions.
            All invoices, or their equivalents, will be promptly mailed or otherwise transmitted by Borrower
            to Client at Borrower’s expense. Borrower shall provide Lender with copies of all invoices (or
            the equivalent thereof) and proof of shipment or delivery, all as Lender may reasonably request.

                    11.     Usury Savings Clause. Notwithstanding any other provision herein, the
            aggregate interest rate charged with respect to the Loan, including all charges or fees in
            connection therewith deemed in the nature of interest under applicable law shall not exceed the
            highest rate allowable under applicable law (the “Highest Lawful Rate”). If the rate of interest
            (determined without regard to the preceding sentence) under this Agreement at any time exceeds
            the Highest Lawful Rate, the outstanding amount of the Loan made hereunder shall bear interest
            at the Highest Lawful Rate until the total amount of interest due hereunder equals the amount of
            interest which would have been due hereunder if the stated rates of interest set forth in this
            Agreement had at all times been in effect. In addition, if and when the Loan made hereunder is
            repaid in full the total interest due hereunder (taking into account the increase provided for
            above) is less than the total amount of interest which would have been due hereunder if the stated
            rates of interest set forth in this Agreement had at all times been in effect, then to the extent
            permitted by law, Borrower shall pay to Lender an amount equal to the difference between the
            amount of interest paid and the amount of interest which would have been paid if the Highest
            Lawful Rate had at all times been in effect. Notwithstanding the foregoing, it is the intention of
            Lender and Borrower to conform strictly to any applicable usury laws. Accordingly, if Lender
            contracts for, charges, or receives any consideration which constitutes interest in excess of the
            Highest Lawful Rate, then any such excess shall be cancelled automatically and, if previously
            paid, shall at such Lender's option be applied to the outstanding amount of the Loan made
            hereunder or be refunded to Borrower.

                    12.    Security. In order to secure the performance of Borrower’s obligations contained
            herein Borrower shall pledge all of its right, title and interest in and to all of Borrower’s accounts
            receivable, whether past, present or future, pursuant to that certain Security Agreement, attached
            hereto as Exhibit A.

                   13.     Further Assurances. Each of the Parties mutually agrees to execute and deliver
            such further instruments of transfer or conveyance and take such further actions and steps as
            reasonably may be necessary in order to effectuate the transactions contemplated by this
            Agreement.

                   14.     Binding Effect and Assignability. This Agreement shall inure to the benefit of
            and be binding upon Lender and Borrower and their respective heirs, executors, administrators,
            personal representatives, successors and assigns. This Agreement contains all of the terms and
            conditions agreed upon by the parties and no other contracts, oral or otherwise, regarding the
            subject matter of this Agreement, including without limitation the Borrower’s operating
            agreement, or other organizational documents, shall be deemed to exist between or bind any of
            the parties hereto. Borrower may not assign its obligations under this Agreement without
            Lender’s prior written consent.



                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      5
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 39 of 55



                   15.     Counterparts. This Agreement may be executed in counterparts, each of which
            when executed and delivered shall be an original, but both such counterparts shall constitute one
            and the same instrument.

                    16.     Amendment. Neither this Agreement nor any term or provision hereof may be
            changed, waived, discharged or terminated orally, or in any manner other than by an instrument
            in writing signed by the Party against whom the enforcement of the change, waiver, discharge or
            termination is sought.

                   17.      Severability of Provisions. Each provision of this Agreement shall be
            considered severable if, and to the extent that, any provision of this Agreement is determined by
            a court of competent jurisdiction to be invalid and, after deleting such invalid or contrary
            provision(s), the mutual considerations among the Parties to this Agreement shall not be deemed
            materially altered, and the disregarding of such provisions shall not significantly impair the
            operation or effect of the portions of this Agreement that are valid.

                    18.     No Legal Advice or Attorney-Client Relationship. Under no circumstances is
            the Lender's attorney-client relationship with Client being transferred to National Access. The
            parties each acknowledge that National Access is not a law firm and National Access is not
            providing legal advice to the Borrower or the Borrower’s Clients. Accordingly, there is no
            attorney client relationship between the Borrower and Lender and between the Borrower’s
            Clients and Lender. The Borrower is responsible for all attorney-client and ethical
            responsibilities associated with a traditional attorney-client relationship with Client.

                    19.     Captions. The captions used herein are for ease of reference only and shall not
            define or limit the provisions hereof.

                     20.     Governing Law. This Agreement shall be interpreted and governed in
            accordance with the laws of the State of Utah without regard to conflicts of laws principles. The
            Parties expressly consent and agree that any dispute, controversy, legal action or other
            proceeding that arises under, results from, concerns or relates to this Agreement must be brought
            exclusively in the state or federal courts located in Salt Lake County, Utah, and acknowledge
            that they will accept service of process by registered or certified mail or the equivalent directed
            to their last known address as determined by the other Party in accordance with this agreement or
            by whatever other means are permitted by such courts. The Parties acknowledge that said courts
            have exclusive jurisdiction over any such dispute or controversy, and that they hereby waive any
            objection to personal jurisdiction or venue in these courts or that such courts are an inconvenient
            forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
            JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE)
            ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF SUCH
            PARTY IN THE NEGOTIATION ADMINISTRATION, PERFORMANCE, AND
            ENFORCEMENT HEREOF.

                  21.    Notices. Except as provided in Section 5, all notices hereunder shall be in writing
            and shall be deemed to have been sufficiently given or served when personally delivered,



                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      6
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 40 of 55


            deposited in the United States mail, by registered or certified mail, or deposited with a reputable
            overnight mail carrier, which provides for delivery of such mail to be traced, addressed as
            follows:

            If to Lender:                                                           NATIONAL ACCESS, LLC
                                                                                    Attn: Jason Wilkinson
                                                                                    4609 S. 2300 E. STE 103
                                                                                    Salt Lake City, UT 84117
            If to Borrower:                                                         THROOP LAW, P.C.
                                                                                    Attn: Matthew Throop
                                                                                    530 East Main Street, Suite 1020
                                                                                    Richmond, Virginia 23219


                    22.    Integrated Agreement. This Agreement and the other agreements, documents,
            obligations, and transactions contemplated by this Agreement constitute the entire agreement
            between Lender and Borrower with respect to the subject matter of these agreements. THE
            PARTIES AGREE THAT SUCH AGREEMENTS ARE A FINAL EXPRESSION OF THE
            AGREEMENT BETWEEN LENDER AND BORROWER AND THESE AGREEMENTS
            MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL
            AGREEMENT.

                                                     [Signatures on following page]




                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      7
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 41 of 55




                  IN WITNESS WHEREOF, Lender and Borrower have executed and delivered this Loan
            Agreement to be effective for all purposes as of the Effective Date.


           LENDER:                                                      BORROWER:

           NATIONAL ACCESS, LLC                                         Throop Law, P.C.
           a Utah Limited Liability Company                             a Virginia Corporation



           By:    _____________________________                         By:    _____________________________
           Name: Jason Wilkinson                                        Name: Matthew Throop
           Title: Manager                                               Title: President
                                                                               _________________
           Date: 6/26/2018 1:23:04 PM PDT
                  _____________________________                         Date: 6/26/2018  1:32:42 PM PDT
                                                                               _____________________________




                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      8
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 42 of 55



                                                                EXHIBIT A

                                                     SECURITY AGREEMENT




                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      9
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 43 of 55




                                                     SECURITY AGREEMENT

                   THIS SECURITY AGREEMENT (“Security Agreement”) is made by and between
            NATIONAL ACCESS, LLC, a Utah Limited Liability Company (the “Secured Party”) and
            Throop Law, P.C., a Virginia Corporation, and shall be effective as of the date Borrower
            executes this Agreement, as indicated below Borrower’s signature below (the “Effective Date”).

                                                              R E C I T A L S:

                   WHEREAS, Secured Party has agreed to loan to the Borrower certain amount(s)
            pursuant to that certain Accounts Receivable Factoring Agreement by and between the Borrower
            and Secured Party of even date hereto (the “Factoring Agreement”), to which this Security
            Agreement is attached as Exhibit A thereto.

                    WHEREAS, in order to induce Secured Party to enter into the Factoring Agreement,
            Borrower agreed to enter into this Security Agreement and to grant to Secured Party a security
            interest in the Collateral described below.

                                                           A G R E E M E N T:

                   NOW, THEREFORE, in consideration of the above recitals and for other good and
            valuable consideration, the receipt and adequacy of which are hereby acknowledged, Borrower
            and Secured Party hereby agree as follows:

                   1.     Definitions and Interpretation. When used in this Security Agreement, the
            following terms have the following respective meanings:

                    “Collateral” shall mean all of the accounts receivable of Debtor, whether past, present or
            future, and all proceeds therefrom.

                     “Lien” shall mean, with respect to any property, any security interest, mortgage, pledge,
            lien, claim, charge or other encumbrance in, of, or on such property or the income therefrom.

                     “Obligations” means all obligations arising or owed by Borrower to Secured Party or its
            affiliates under the Revolving Promissory Note, the Factoring Agreement or this Security
            Agreement.

                     “Person” shall mean and include an individual, a partnership, a Corporation, doing
            business as Recovery Law Group (including a business trust), a joint stock company, a limited
            liability company, an unincorporated association, a joint venture or other entity or a
            governmental authority.

                     “Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for taxes being



                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      10
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH                Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                       Document     Page 44 of 55


            contested in good faith and by appropriate proceedings for which adequate reserves have been
            established; (b) Liens in respect of property or assets imposed by law which were incurred in the
            ordinary course of business, such as carriers’, warehouse men's, material men's and mechanics’
            Liens and other similar Liens arising in the ordinary course of business which are not delinquent
            or remain payable without penalty or which are being contested in good faith and by appropriate
            proceedings; (c) Liens which constitute rights of set off of a customary nature or banker’s liens,
            whether arising by law or by contract; (d) Liens which are specifically approved prospectively in
            writing by Secured Party. Except as specifically set forth herein, a Lien’s designation as a
            Permitted Lien shall not be deemed to grant priority to such Lien holders with respect to the
            security interests granted to Secured Party by this Agreement.

                  “UCC” means the Uniform Commercial Code as in effect in any State where any
            Engagement collateral resides.

                  Unless otherwise defined herein, all terms defined in the UCC have the respective
            meanings given to those terms in the UCC.

                     2.        Grant of Security Interest

                         (a)    As security for the Obligations, Borrower hereby pledges and grants to
            Secured Party a security interest in all right, title and interests of Borrower in and to the
            Collateral.

                           (b)     Borrower hereby irrevocably agrees to deliver any and all certificates, if
            any, representing the Collateral to the Secured Party together with a Power to Transfer the same
            executed in blank in favor of Secured Party.

                           (c)      Borrower hereby irrevocably authorizes the Secured Party, to the extent
            that the Secured Party deems it necessary or advisable, to file in any filing office in any UCC
            jurisdiction any initial financing statements and amendments thereto that identifies the Collateral
            and provides any other information required by the UCC for the sufficiency or filing office
            acceptance of any financing statement or amendment.

                    3.      General Representations and Warranties. Borrower represents and warrants to
            Secured Party that (i) Borrower is the owner of the Collateral (or, in the case of after-acquired
            Collateral, at the time Borrower acquires rights in the Collateral, will be the owner thereof) and
            that no other Person has (or, in the case of after-acquired Collateral, at the time Borrower
            acquires rights therein, will have) any right, title, claim or interest (by way of Lien or otherwise)
            in, against or to the Collateral, other than Permitted Liens; and (ii) upon the filing of a UCC
            financing statement describing the Collateral and any after-acquired Collateral and otherwise
            complying with the requirements of the UCC in the appropriate filing office, Secured Party will
            have a perfected security interest in the Collateral to the extent that a security interest in the
            Collateral can be perfected by such filing, subject to any Permitted Liens.


                     4.        Covenants Relating to Collateral. Borrower hereby agrees (i) to perform all acts



                          4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      11
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH                Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                       Document     Page 45 of 55


            that may be necessary to maintain, preserve, protect and perfect the Collateral, the Lien granted
            to Secured Party therein and the perfection and priority of such Lien, subject to any Permitted
            Liens; (ii) to pay promptly when due all taxes and other governmental charges, all Liens other
            than Permitted Liens and all other charges now or hereafter imposed upon or affecting any
            Collateral; (iii) to procure, execute and deliver from time to time any endorsements, assignments,
            financing statements and other writings reasonably deemed necessary or appropriate by Secured
            Party to maintain and protect its Lien hereunder and the priority thereof and to deliver promptly
            upon the request of Secured Party all originals of Collateral consisting of instruments; (iv) to
            appear in and defend any action or proceeding which may affect its title to or Secured Party’s
            interest in the Collateral; (v) not to surrender or lose possession of (other than to Secured Party),
            sell, encumber, lease, rent, or otherwise dispose of or transfer any Collateral or right or interest
            therein, and to keep the Collateral free of all Liens except Permitted Liens; and (vi) if requested
            by Secured Party, to type, print or stamp conspicuously on the face of all original copies of all
            Collateral a legend satisfactory to Secured Party indicating that such is subject to the security
            interest granted hereby; and (vii) to discuss Borrower’s affairs, finances and accounts with its
            directors, officers, and independent public accountants.

                    5.      Litigation and Other Proceedings. Upon the occurrence and during the
            continuation of an event of default, Secured Party shall have the right but not the obligation to
            bring suit or institute proceedings in the name of Borrower or Secured Party to enforce any rights
            in the Collateral, including any license thereunder, in which event Borrower shall at the request
            of Secured Party do any and all lawful acts and execute any and all documents reasonably
            required by Secured Party in aid of such enforcement.

                     6.        Default and Remedies.

                          (a)     Default. Borrower shall be deemed in default under this Security
            Agreement upon the occurrence and during the continuance of a default or breach of any of
            Borrower’s obligations arising under the terms of the Revolving Promissory Note, the Factoring
            Agreement, or this Security Agreement or any other Security Agreement.

                           (b)     Remedies. Upon the occurrence and during the continuance of any event
            of default, Secured Party shall have the rights of a secured creditor under the UCC and all rights
            granted by this Security Agreement, and by law.

                            (c)     Application of Collateral Proceeds. The proceeds and/or avails of the
            Collateral, or any part thereof, and the proceeds and the avails of any remedy hereunder (as well
            as any other amounts of any kind held by Secured Party at the time of, or received by Secured
            Party after, the occurrence of an event of default) shall be paid to and applied as follows:

                                   (i)     First, to the payment of reasonable costs and expenses, including
            all amounts expended to preserve the value of the Collateral, of foreclosure or suit, if any, and of
            such sale and the exercise of any other rights or remedies, and of all proper fees, expenses,
            liability and advances, including reasonable legal expenses and attorneys’ fees, incurred or made
            hereunder by Secured Party;



                          4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      12
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH                Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                       Document     Page 46 of 55


                                  (ii)    Second, to the payment to Secured Party of the amounts
            outstanding under the Factoring Agreement and the Revolving Promissory Note;

                                  (iii)   Third, to the payment of the surplus, if any, to Borrower, its
            successors and assigns, or to whomsoever may be lawfully entitled to receive the same.

                     7.        Miscellaneous.

                           (a)    Notices. Except as otherwise provided herein, all notices, requests,
            demands, consents, instructions or other communications to or upon Borrower or Secured Party
            under this Security Agreement shall be in writing and faxed, mailed or delivered to each party to
            the facsimile number or the address set forth in the signature page hereof.

                            (b)     Non Waiver. No failure or delay on the part of Secured Party in
            exercising any of its rights hereunder will operate as a waiver thereof or of any other right nor
            shall any single or partial exercise of any such right preclude any other further exercise thereof or
            of any other right.

                            (c)     Amendments and Waivers. This Security Agreement may not be amended
            or modified, nor may any of its terms be waived, except by written instruments signed by
            Borrower and Secured Party. Each waiver or consent under any provision hereof shall be
            effective only in the specific instances for the purpose for which given.

                            (d)    Assignments. This Security Agreement shall be binding upon and inure to
            the benefit of Secured Party and Borrower and their respective successors and assigns; provided,
            however, that Borrower may not sell, assign or delegate rights and obligations hereunder without
            the prior written consent of Secured Party.

                            (e)    Cumulative Rights, etc. The rights, powers and remedies of Secured Party
            under this Security Agreement shall be in addition to all rights, powers and remedies given to
            Secured Party by virtue of any applicable law, rule or regulation of any governmental authority
            and the Factoring Agreement, all of which rights, powers, and remedies will be cumulative and
            may be exercised successively or concurrently without impairing Secured Party’s rights
            hereunder. Borrower waives any right to require Secured Party to proceed against any person or
            entity or to exhaust any Collateral or to pursue any remedy in Secured Party’s power.

                            (f)    Payments Free of Taxes, Etc. All payments made by Borrower under the
            Factoring Agreement will be made by Borrower free and clear of and without deduction for any
            and all present and future taxes, levies, charges, deductions and with-holdings.

                            (g)     Partial Invalidity. If at any time any provision of this Security Agreement
            is or becomes illegal, invalid or unenforceable in any respect under the law of any jurisdiction,
            neither the legality, validity or enforceability of the remaining provisions of this Security
            Agreement nor the legality, validity or enforceability of such provision under the law of any
            other jurisdiction shall in any way be affected or impaired thereby.



                          4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      13
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 47 of 55


                           (h)   Expenses. Borrower shall pay on demand all reasonable fees and
             expenses, including reasonable attorneys’ fees and expenses, incurred by Secured Party in
             connection with the custody, preservation or sale of, or other realization on, any of the
             Collateral or the enforcement or attempt to enforce any of the Obligations which is not
             performed as and when required by this Security Agreement.

                          (i)     Construction. Each of this Security Agreement and the Factoring
            Agreement is the result of negotiations among, and has been reviewed by, Borrower and Secured
            Party. Accordingly, this Security Agreement and the Factoring Agreement will be deemed to be
            the product of all parties hereto, and no ambiguity shall be construed in favor of or against
            Borrower or Secured Party.

                           (j)    Entire Agreement. This Security Agreement and the Factoring Agreement
            constitute and contain the entire agreement of Borrower and Secured Party and supersede any
            and all prior agreements, negotiations, correspondence, understandings and communications
            among the parties, whether written or oral, respecting the subject matter hereof.

                            (k)   Governing Law. This Security Agreement shall be governed by and
            construed in accordance with the laws of the State of Utah without regard to conflicts of law
            principles. The Parties expressly consent and agree that any dispute, controversy, legal action or
            other proceeding that arises under, results from, concerns or relates to this Security Agreement
            must be brought exclusively in any state or federal court located in Salt Lake County, Utah, and
            acknowledge that they will accept service of process by registered or certified mail or the
            equivalent directed to their last known address as determined by the other Party in accordance
            with this agreement or by whatever other means are permitted by such courts. The Parties
            acknowledge that said court has exclusive jurisdiction over any such dispute or controversy, and
            that they hereby waive any objection to personal jurisdiction or venue in these courts or that such
            courts are an inconvenient forum.

                            (l)   Counterparts. This Security Agreement may be executed in any number of
            counterparts, each of which shall be an original, but all of which together shall be deemed to
            constitute one instrument.

                           (m)     Waiver of Right to Jury. In order to avoid delays and minimize expense
            Borrower and Secured Party knowingly, voluntarily and intentionally waive any right to trial by
            jury in respect of any claim, demand, action or cause of action arising out of, under or in
            connection with this agreement or any related writing or any amendment thereto, whether now
            existing or hereinafter arising and whether sounding in contract or tort or otherwise, and each
            party hereby agrees and consents that any such claim, demand, action or cause of action shall be
            decided by a court trial without a jury, and a copy of this agreement may be filed with any court
            as evidence of the consent of each of the parties hereto to the waiver of its right to trial by jury.

                                                     [Signatures on following page]




                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      14
DocuSign Envelope ID: EBE70731-8404-4C74-AD08-AEC17619050F
           Case 19-33937-KRH              Doc 16      Filed 08/19/19 Entered 08/19/19 15:44:24                           Desc Main
                                                     Document     Page 48 of 55



                  IN WITNESS WHEREOF, the Secured Party and Borrower have caused this Security
            Agreement to be executed as of the Effective Date.

          SECURED PARTY:                                               BORROWER:

          NATIONAL ACCESS, LLC                                         Throop Law, P.C.
          a Utah Limited Liability Company                             a Virginia Corporation

          By:    ____________________________                           By:    _____________________________
          Name: Jason Wilkinson                                         Name: Matthew Throop
          Title: Manager                                                        President
                                                                        Title: ____________
                 6/26/2018 1:23:04 PM PDT
          Date: _____________________________                                  6/26/2018 1:32:42 PM PDT
                                                                        Date: _____________________________



                  Address:                                                      Address:
                  NATIONAL ACCESS, LLC                                          THROOP LAW, P.C.
                  Attn: Jason Wilkinson                                         Attn: Matthew Throop
                  4609 S. 2300 East Suite 103                                   530 East Main Street, Suite 1020
                  Salt Lake City, Utah 84117                                    Richmond, Virginia 23219




                        4609 S 2300 E Suite 130 | Salt Lake City, Utah 84117 | Phone 801-910-5562 | support@natlaccess.com      15
              Case 19-33937-KRH                       Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                                  Desc Main
                                                                     Document     Page 49 of 55

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Jaki Rashed Clanton
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Eastern District of Virginia                           2. The calculation to determine if a presumption of abuse
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number           19-33937
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                         4,129.33        $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $        0.00
        Ordinary and necessary operating expenses                         -$       0.00
        Net monthly income from a business, profession, or farm $                  0.00 Copy here -> $                  0.00      $
  6. Net income from rental and other real property
                                                                                    Debtor 1
        Gross receipts (before all deductions)                            $        0.00
        Ordinary and necessary operating expenses                         -$       0.00
        Net monthly income from rental or other real property             $        0.00 Copy here -> $                  0.00      $
                                                                                                       $                0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-33937-KRH                         Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                              Desc Main
                                                                     Document     Page 50 of 55
 Debtor 1     Jaki Rashed Clanton                                                                      Case number (if known)   19-33937


                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                       $                  0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                     $                  0.00      $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       4,129.33          +   $                   =   $      4,129.33

                                                                                                                                                Total current monthly
                                                                                                                                                income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>            $          4,129.33

              Multiply by 12 (the number of months in a year)                                                                                       x 12
       12b. The result is your annual income for this part of the form                                                                12b. $          49,551.96

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  VA

       Fill in the number of people in your household.                        1
       Fill in the median family income for your state and size of household.                                                         13.   $         61,864.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Jaki Rashed Clanton
                Jaki Rashed Clanton
                Signature of Debtor 1
        Date August 19, 2019
             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-33937-KRH                         Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                        Desc Main
                                                                     Document     Page 51 of 55
 Debtor 1    Jaki Rashed Clanton                                                                  Case number (if known)   19-33937


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 01/01/2019 to 06/30/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: ASGO Manufacturing Inc
Year-to-Date Income:
Total Year-to-Date Income: $24,776.00 from check dated                         6/30/2019   .
Average Monthly Income: $4,129.33 .




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
          Case 19-33937-KRH                           Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                Desc Main
                                                                     Document     Page 52 of 55
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 19-33937-KRH                           Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                  Desc Main
                                                                     Document     Page 53 of 55


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 19-33937-KRH                           Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                 Desc Main
                                                                     Document     Page 54 of 55
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 19-33937-KRH                           Doc 16          Filed 08/19/19 Entered 08/19/19 15:44:24                 Desc Main
                                                                     Document     Page 55 of 55
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
